Title: To George Washington from Harriot Washington, 25 May 1794
From: Washington, Harriot
To: Washington, George


               
                  Honord Uncle
                  Fredericksburg May th. 25 1794
               
               Aunt Lewis has desired me to inform you that she has received your letter to Cousin Robert and expect’s it will have a quick conveyance, as cousin Carter leaves this for Fauquier to day. I hope My dear Uncle will excuse my asking him for some Summer dresse’s, as nothing would induce me to be so troublesome
                  
                  if I was not in absolute want of them. those that I had last year are almost worn out I am affraid My dear Uncle will think me careless and extravagant but indeed I mend and wear them as long as I possibly can Aunt Lewis say’s if you will send the money to get them that I shall not have any thing that I am not in real want of, but she say’s things are very dear here and if you pleased to get them there it would be cheaper as Cousin has told us goods are much lower there than they are here.
               Aunt Lewis join’s me in love to you Aunt Washington and all the rest of the family. I am Honord Uncle Your affectionate Neice
               
                  Harriot Washington
               
            